Citation Nr: 0000755	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  96-31 682A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Waiver of recovery of loan guaranty indebtedness in the 
amount of $14,487.47 plus accrued interest.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel



INTRODUCTION

This appeal comes from an April 1996 decision of the 
Committee on Waivers and Compromises (COWC) of the Department 
of Veterans Affairs (VA) Regional Office in Houston, Texas 
(the RO) which denied the appellant's request that VA loan 
guaranty indebtedness in the original amount of $14,487.47, 
plus accrued interest thereon, be waived.  The RO determined 
that the appellant had demonstrated bad faith with respect to 
the creation of the loan guaranty debt.

The appellant and his spouse testified at a personal hearing 
held before the undersigned Board member at the RO in April 
1999.

In June 1999, this case was remanded in order for the RO to 
apply Richards v. Brown, 9 Vet. App. 255, 257 (1996) which 
had been decided subsequent to the RO's decision in this 
case.  In August 1999, the RO issued a Supplemental Statement 
of the Case which found that the appellant had not 
demonstrated bad faith.  Waiver of the charged loan guaranty 
indebtedness was denied based on equity and good conscience.  
The case was thereupon returned to the Board. 


FINDINGS OF FACT

1.  In May 1982, the appellant and his spouse purchased a 
home in Houston Texas, using a home loan which was 
guaranteed, in part, by VA.

2.  The appellant defaulted on his home loan payments in July 
1984 and although several unsuccessful attempts to contact 
the appellant and cure the situation were made by the lender 
and VA, foreclosure proceedings were initiated.

3.  The property was sold at a foreclosure sale for an amount 
less than the unpaid principal balance, accrued interest, and 
foreclosure expenses.  In June 1985, the lender filed a claim 
under the loan guaranty, which was satisfied by VA.  

4.  Indebtedness in the amount of $19,802.65 plus interest 
was subsequently charged to the appellant as loan guaranty 
indebtedness to the VA.  Installment payments on the account 
which were made starting in 1989 and which were subsequently 
stopped, reduced the debt to $14,487.47 plus interest.

5.  Recovery of the total amount of the indebtedness, 
$14,487.47 plus interest, would not result in undue hardship 
and is not contrary to considerations of equity and good 
conscience.


CONCLUSIONS OF LAW

1.  After default, there was a loss of the property which 
served as security for the VA guaranteed loan.  38 U.S.C.A. § 
5302 (West 1991); 38 C.F.R. § 1.964(a) (1999).

2.  There is no showing of bad faith on the part of the 
appellant in the creation of the loan guaranty debt and no 
statutory bar to a waiver of the loan guaranty indebtedness.  
38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. §§ 1.964, 
1.965(b)(2) (1999).

3.  Recovery of the loan guaranty indebtedness in the amount 
of $14,487.47 plus accrued interest would not be against 
equity and good conscience.  38 U.S.C.A. § 5302 (West 1991); 
38 C.F.R. §§ 1.964, 1.965(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking to preclude recovery of VA loan 
guaranty indebtedness in the amount of $14,487.47, plus 
accrued interest.  In the interest of clarity, the Board will 
initially review the factual background of this case; then 
review the relevant law and regulations; and finally analyze 
the claim and render a decision.


Preliminary Matters

Initially, the Board finds that the appellant has presented a 
well-grounded claim.  38 U.S.C.A. § 5107(a) (West 1991) and 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Further the 
Board finds that VA statutory duty to assist the appellant in 
the development of his claim has been satisfied.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1999).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a veteran 
need only demonstrate that there is an "approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 
1997).

Factual Background

In May 1982, the appellant and his spouse purchased a house 
in Houston, Texas, using a mortgage loan in the amount of 
$65,000.00 which was guaranteed, in part, by VA.  The 
property was secured by a Deed of Trust and Deed of Trust 
Note.  The initial mortgage payment was due in July 1982.

In October 1984, the RO received a Notice of Default from the 
mortgage holder indicating that the appellant had ceased 
making loan payments starting in July 1984.  According to the 
mortgage holder, the appellant had not contacted them and had 
not responded to five letters and notices sent from July to 
September 1984.  The reason for the default was listed as 
unknown, due to lack of contact with the mortgagor.  A visit 
to the property revealed that it appeared to have been vacant 
and that there was a sign in the window indicating that the 
property was for sale by owner.  The notice also showed that 
there was no phone number listed for the for the mortgagor 
and that no future payments were expected and that 
accordingly, foreclosure proceedings would be initiated.  A 
Notice of Intention to Foreclose was issued in October 1984.

In November 1984, the RO contacted the appellant and advised 
him that he could contact the RO for assistance or advice; 
however, apparently no reply was received.  A foreclosure 
appraisal report dated in January 1985 showed that the 
reasonable value of the property in February 1982 was 
$65,000.00 and that the reasonable value of the property in 
January 1985 was $63,700.00.  The devaluation of the property 
was attributed to market depreciation, and there was no 
indication that it was caused by disrepair.  

In February 1985, the RO wrote to the appellant, notifying 
him of pending foreclosure and requesting that he contact the 
lender and/or take steps to prevent foreclosure.  There is no 
indication in the record that the appellant responded to this 
communication or otherwise attempted to contact VA during the 
period of default and foreclosure.  In April 1985, a Notice 
of Acceleration and Intent to Foreclose was issued to the 
appellant and his spouse by a law firm retained by the lender 
to collect the debt.

The property was sold at a foreclosure sale in May 1985 for 
an amount less than the unpaid principal balance plus accrued 
interest and foreclosure expenses.  In June 1985, the 
mortgage holder filed a claim under the VA loan guaranty, 
which was satisfied by VA. 

In March 1986, the appellant was informed that he owed VA 
$19,787.47 under the loan guaranty.  In April 1986, the 
appellant contacted VA by letter, stating that the loan 
default took place because "[w]e simply got in over our heads 
and could not make it."  He indicated that since he and his 
spouse had left the house they had paid off several bank 
notes and credit card charges which were making it impossible 
to meet the demands of the home.  

Also submitted in April 1986 by the appellant was a copy of a 
letter which was sent from the appellant to the mortgage 
company in November 1984.  Therein the appellant indicated 
that he and his spouse were no longer able to afford their 
home.  The letter stated that unsuccessful attempts to sell 
the house had been made through two different real estate 
agencies and five newspaper ads.  The appellant opined in the 
letter that the reason that the house failed to sell was 
because the builder of that home had lower the price of the 
same model new houses by $10,000.00 and more and that several 
features had also been added.  Also of record is a copy of a 
listing agreement showing that the appellant and his spouse 
had enlisted the assistance of a real estate company in 
September 1983 to sell the house

A financial status report (FSR) was also submitted by the 
appellant in April 1986.  He indicated that he was employed 
as a police officer and that his spouse was employed as a 
credit union employee.  It was reported that the appellant 
and his spouse had 3 dependents aged 15, 16, and 17.  The 
appellant's total monthly net income was listed as $1,746.76 
and the monthly net income of his spouse as $1433.42, for a 
total combined monthly net income of $3,180.18.  Total 
monthly expenses were listed as $3,149.89, including $550.00 
for rent; $400.00 for food and gasoline; $270.00 for 
utilities and heat; $35.00 for telephone; $20.73 for 
insurance; $100.00 for clothing; $50.00 for medical expenses; 
$575.00 for other living expenses; and approximately 
$1,150.00 in installment contracts.  Included in the 
appellant's assets were 3 cars, two of which were purchased 
1983 and 1986 with a total approximate value of $13,000.00.  
The FSR also showed that the appellant purchased a timeshare 
in 1983, resulting in a $4,000.00 debt and a second timeshare 
in 1985 resulting in a $7000.00 debt.  It did not appear that 
any of the appellant's installment debts were past due.  The 
difference between the combined monthly net income and 
expenses was $30.29.  He indicated that he could pay $10.00 a 
month in satisfaction of the debt to the VA.  

In a February 1987 decision, the COWC denied the appellant's 
request for a waiver of the charged indebtedness in the 
amount of $19,802.65 plus interest, based upon a finding of 
bad faith on the part of the appellant, and thereby 
precluding the grant of a waiver.  The appellant did not 
appeal that decision.  It appears that subsequently, a 
payment schedule was worked out and the appellant paid down 
the debt in the amount of approximately $4,800.

In February 1996, the appellant's spouse requested that 
waiver of the indebtedness be considered again, indicating 
that the appellant suffered from health problems and could no 
longer work.  She indicated that payments had been made on 
the debt since 1989, but that she could no longer afford to 
make payments on her salary alone.  She indicated that the 
appellant had applied for Social Security benefits.  

In April 1996, an updated FSR was submitted which showed that 
the appellant was permanently disabled from September 1995 
and that his spouse was employed as a credit union employee.  
It was reported that the appellant and his spouse had 2 
dependents, their grandchildren, aged 8 and 10.  The 
appellant's total monthly net income, largely consisting of 
disability compensation, was listed as $1,581.11 and the 
monthly net income of his spouse was shown as $1959.84, for a 
total combined monthly net income of $3,540.95.  Total 
monthly expenses were shown as $3521.91, including $573.00 
for rent; $1000.00 for food; $300.00 for utilities and heat.  
Other living expenses including totaled $589.00, including 
$369.020 for car and life insurance; $100.00 for gasoline and 
100.00 for babysitting.  Approximately $1,221.00 in monthly 
installment contract debt was listed including a debt of 
$20,000.00 in 1985 which was for the purpose of home 
improvements.  It was noted that some medical costs could not 
be estimated and were not included.  The appellant's assets 
included 2 cars, of model years 1991 and 1994 with a total 
approximate value of $21,000.00.  Approximately $1700.00 cash 
on hand and in the bank was listed.  Real estate owned was 
valued at $90,000.  The total assets amounted to $112,700.  
The difference between the combined monthly net income 
totaled as $3540.95 and expenses totaled as $3521.91 was 
$19.04.  

In the April 1996 COWC decision which is being appealed, it 
was determined that there was evidence of bad faith on the 
appellant's part because: (1) he knew, or should have known, 
that decisions he made, including the purchase of three 
timeshares, caused him to be overextended financially; (2) he 
failed to cooperate with the lender and with VA concerning 
the default; and (3) he abandoned the property and did not 
provide VA with a forwarding address or telephone number.  
Waiver of the charged loan guarantee indebtedness was 
therefore denied.

In his August 1986 Appeal to the Board, the appellant 
contended that he had tried to sell the property prior to 
vacating it, but had been unsuccessful.  He further contended 
that he had contacted VA "at least 6 times . . . and were 
told that they . . . could not help us."  The appellant 
denied being contacted by VA prior to the foreclosure.  The 
appellant also referred to his health and financial problems.

The appellant and his spouse testified at a personal hearing 
before the undersigned Board member at the RO in April 1999.  
The appellant's spouse testified that she was unemployed in 
1984 at the time of the default resulting in a $25,000 - 
$30,000 decrease in income and that she had four children to 
support.  The appellant and his spouse stated that they 
contacted the VA when they could not make payments but were 
offered no assistance or advice.  The appellant's spouse 
testified that the mortgage company was contacted but that 
they were not able to offer assistance and she indicated that 
they left the house in September 1994.  

In June 1999, the case was remanded for readjudication in 
light of the decision made by the Court of Appeals for 
Veterans Claims (Court) in Richards v. Brown, 9 Vet. App. 
255, 257 (1996).  As indicated previously, in its April 1996 
decision, which was made pre-Richards, the COWC determined 
that there was bad faith on the part of the appellant in the 
creation of the charged indebtedness.  The RO's basis for its 
finding of bad faith on the appellant's part based on 
findings that (1) he failed to communicate/cooperate with the 
lender and with VA; (2) he abandoned the property; and (3) he 
overextended his finances through purchases of items such as 
timeshares, thus leading to default and foreclosure.  It was 
concluded in that determination that the appellant's actions 
"are deemed to be representative of a willful intention to 
neglect or refuse to fulfill his contractual obligations 
pursuant to the terms of the VA guaranteed loan."  

However, under Richards "bad faith" was defined exclusively 
as "unfair or deceptive dealing by one who seeks to gain 
thereby at another's expense.  A debtor's conduct in 
connection with a debt arising from participation in VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."  See 38 C.F.R. § 1.965(b) (1997); 
Richards v. Brown, 9 Vet. App. 255, 257 (1996).  Essentially, 
therein the Court held that the operative language in 38 
C.F.R. § 1.965(b)(2) limited bad faith to cases in which 
there was an intent to seek an unfair advantage.  Prior to 
the Richards decision, a determination of bad faith could 
also have been predicated on a mere negligent failure to 
fulfill a duty or contractual obligation; however, in 
Richards it was held that this could not be an appropriate 
basis for a bad faith determination.  Richards, 9 Vet. App. 
at 257.  Accordingly, the April 1996 COWC determination was 
contrary to the Court's subsequent holding in Richards and 
therefore the claim was remanded for re-adjudication in order 
to apply that holding.

In the August 1999 Supplemental Statement of the Case, the 
COWC determined that bad faith had not been shown, applied 
the considerations of equity and good conscience, and 
determined that a waiver of the debt was not warranted.

Analysis

Before discussing the question of entitlement to a waiver of 
the charged loan guaranty indebtedness, focusing on the 
standard of equity and good conscience, the Board will 
briefly deal with several preliminary matters.


Creation of the debt

The appellant does not contend, and the record does not show, 
that the debt in this case was not validly incurred.  There 
is no question that the appellant defaulted on his mortgage 
loan, and that the required procedures for foreclosure were 
followed.  The Board finds that the loan guaranty 
indebtedness was properly established.  See Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).

Fraud, misrepresentation or bad faith

Since the Board reviews cases on a de novo basis, the Board 
must also review the August 1999 COWC's finding that there 
was no evidence of fraud, misrepresentation, or bad faith on 
the part of the appellant.  If there is an indication of 
fraud, misrepresentation or bad faith in the creation of 
indebtedness, waiver of the debt is automatically precluded, 
and further analysis is not warranted.  38 U.S.C.A. § 5302; 
38 C.F.R. § 1.964.  The Court has held that the Board must 
independently address this preliminary consideration before 
addressing whether waiver would be appropriate under the 
applicable criteria of 38 C.F.R. § 1.965(a).  See Ridings v. 
Brown, 6 Vet. App. 544 (1994).  Having independently reviewed 
the evidence of record the Board in light of the applicable 
regulation 38 C.F.R. § 1.965(b) (1999); and the decision made 
in the case of Richards v. Brown, 9 Vet. App. 255, 257 
(1996), the Board does not find any evidence of fraud, 
misrepresentation, or bad faith on the part of the appellant.

Considerations of equity and good conscience

Waiver of loan guaranty indebtedness may be authorized if 
collection of the debt would be against equity and good 
conscience.  38 U.S.C.A. § 5302(b); 38 C.F.R. § 1.964.  In 
essence, "equity and good conscience" means fairness to both 
the appellant and to the government.  "Equity and good 
conscience" involves a variety of elements.  The elements to 
be considered are 1) fault of the debtor; 2) balancing of 
faults; 3) undue hardship; 4) defeat the purpose; 5) unjust 
enrichment; and 6) changing position to one's detriment.  38 
C.F.R. § 1.965.  The list of elements contained in the 
regulation is not, however, all inclusive.  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994).

By "fault of the debtor" is meant the actions of the debtor 
which contributed to creation of the debt.  38 C.F.R. § 
1.965(a)(1).  

The evidence reflects that the appellant's first mortgage 
payment was due in July 1982 and the last payment was made in 
July 1984, leading to foreclosure.  In assessing the matter 
of fault with respect to the issue of waiver of overpayment, 
clearly, under the facts presented, it is clear that the 
appellant failed to make mortgage payments for a number of 
months, despite being contractually obligated to do so.

In the appellant's favor there is evidence of record that an 
attempt to sell the property was made prior to foreclosure 
and that the property was maintained in good condition.  
However, the evidence also shows that the appellant and his 
spouse financially overextended themselves after the purchase 
of the property for which a VA loan had been secured, that 
they did not respond to attempts to reach them by VA and the 
lender in order to discuss the situation, and that they 
incurred a significant amount of debt after the default.  

Although the appellant and his spouse have indicated that the 
VA and the mortgage company were contacted prior to 
foreclosure in order to try to receive assistance, the record 
reflects that according to the mortgage holder, the appellant 
had not contacted them and had not responded to five letters 
and notices sent from July to September 1984.  Further, there 
is no record of any contact with VA prior to foreclosure.  
There is of record correspondence from VA dated in November 
1984 offering to assist the appellant; this letter appears to 
have been generated in response to the notice of default and 
notice of intention to foreclose generated by the lender 
rather than any effort on the part of the appellant to 
contact the RO.  

Furthermore, and significantly, the record reflects that the 
appellant incurred additional debt in 1983 in order to 
purchase both a timeshare and an automobile.  In mid-1984, 
the couple then chose to stop paying the mortgage on the 
house.  The record further reflects that in 1985, having 
already defaulted on the loan, the appellant purchased a 
second timeshare.  The evidence also reflects as shown in an 
April 1996 FSR, that in 1985 the appellant also became 
indebted in the amount of $20,000 for a home improvement 
loan.  

The Board is of course aware of the testimony of the 
appellant and his spouse concerning financial problems they 
were experiencing at the time of the default on their 
mortgage problems in mid-1984 [see the April 1999 hearing 
transcript, pages 4-7].  However, it is clear that such 
financial difficulties were due, at least in part, to 
overextension of the part of the appellant.  Such actions on 
the appellant's part clearly contributed to the creation of 
the loan guaranty indebtedness.

In addition, the record indicates that the lender and the RO 
repeatedly attempted to contact the appellant, with no 
response.  The Board accordingly concludes that the 
appellant's lack of cooperation constituted fault which led 
to the creation of the loan guaranty indebtedness.

Accordingly, the appellant was at fault in the creation of 
the debt.

With respect to a balancing of faults, the fault of the 
appellant is as described above. The VA, on the other hand, 
has carried out its responsibilities as prescribed by law.  
The VA notified the appellant in a timely fashion at every 
step of the process and cooperated with the lending 
institution.  Foreclosure appears to have been accomplished 
with minimal delay.

The appellant and his spouse have argued that when he 
approached the VA prior to foreclosure they received no 
assistance to help prevent foreclosure.  This is not 
reflected in the evidence of record, which does not show that 
VA was contacted by the appellant prior to foreclosure and 
does show that VA was willing to work with the couple to 
prevent foreclosure.  After reviewing the record on appeal, 
the Board can find no indication that the action or inaction 
of the VA contributed in any way to the loss of the property, 
nor has the appellant pointed to any such actions on the part 
of VA which would outweigh his own actions in this matter.  

The third element to be considered is "undue hardship," 
described as "[w]hether collection would deprive debtor or 
family of basic necessities."  38 C.F.R. §1.965(a)(3).  In 
April 1996, the most recent FSR of record was received 
listing net monthly income of $3,540.95 and monthly expenses 
of $3,521.91, leaving a positive balance of $19.04.  The 
monthly expenses included estimates for food, housing and 
utilities in the amount of $1,873.00.  

The Board finds that the monthly expenses for food, estimated 
as $1,000.00 a month, to be excessive for a family of two 
adults and two dependents aged 8 and 10.  An estimate of 
$500.00 to $600.00 a month would not deprive a family of four 
or even nearly so of adequate sustenance.  

The Board is also puzzled with respect to the $100 spent 
monthly for babysitting, since the appellant is permanently 
disabled and does not work.  Presumably, he would be 
available for babysitting duties.

The monthly expenses also included installment contracts and 
other debts in the amount of approximately $1221.00, which 
included medical and insurance payments, as well as payments 
made on an automobile and for consumer credit debt on a car 
and a truck.  The FSR showed that the installment debts 
included making payments on a sizable home improvement loan, 
a debt which was initially incurred in 1985, just one year 
following the appellant's default on the VA loan, despite the 
fact that he was well aware of his indebtedness and potential 
obligation to repay the VA in the amount of over $14,000.00.  

The Board wishes to emphasize that the appellant undertook a 
legal obligation to repay VA in the event of a default on the 
guaranteed loan.  He cannot relieve himself of that 
obligation by subsequently burdening himself with installment 
consumer debt for non-necessary items.  The Board wishes to 
stress that the appellant owes his government at least as 
much deference as he does to his other creditors.  The 
appellant is reminded of this fact particularly in light of 
the statement submitted by the appellant in April 1986, in 
which he indicated that since he and his spouse had left the 
house (and defaulted on the loan), they had paid off several 
bank notes and credit card charges which "were making it 
impossible" to meet the demands of the home loan.  

The financial information also indicated that the appellant 
has assets totaling over $112,000.00, including $90,000 in 
real estate and two automobiles worth $21,000.  

Based on the above evidence, the Board has concluded that 
there is at least $250 available each month to repay the 
indebtedness to VA, if the household expenditures, including 
food expenses and installment indebtedness, were carefully 
monitored.  Thus the evidence of record does not indicate 
that the appellant cannot repay the entire amount of the loan 
guaranty indebtedness without financial hardship with prudent 
budgeting and if he is allowed to make payments in monthly 
installments over a period of five years.  See 38 C.F.R. § 
1.917.

The fourth element to be addressed is whether recovery of the 
overpayment would defeat the purpose for which the benefits 
were intended.  38 C.F.R. § 1.965(a)(4).  There is no 
indication contained in the record that recovering the loan 
guaranty debt owed to the VA would in any way defeat the 
purpose of the laws and regulations providing home loan 
guaranty entitlement to veterans.  This principle is thus 
inapplicable to this case.

The fifth element to be considered is "unjust enrichment," 
which means that failure to make restitution would result in 
unfair gain to the appellant.  See 38 C.F.R. § 1.965(a)(5).  
As noted above, in both the year prior to and subsequent to 
the default the appellant purchased timeshare properties and 
in both 1983 and 1986 automobiles were purchased.  To allow 
retention of money owed to the Federal government under such 
circumstances would result in an unfair gain to the appellant 
and would result in unjust enrichment.

The sixth element to be considered is whether reliance on VA 
benefits resulted in the veteran relinquishing a valuable 
right or incurring a legal obligation.  38 C.F.R. § 
1.965(a)(6).  The appellant has not claimed that he 
relinquished any right or incurred any legal obligation or 
that he relied upon the VA to his detriment, nor do the facts 
show such.

The Board has identified no additional factors which should 
be considered in adjudicating the claim for a waiver of the 
indebtedness.  The Board notes that the appellant's spouse 
has indicated and the evidence shows that the appellant's 
health is ailing and that this fact should be considered.  
Although the Board is sympathetic to this fact it does not 
provide an excuse from the debt incurred, even if the 
appellant is not currently working.  Moreover, even though he 
is not able to work, the most recent FSR dated in 1996 
revealed that he receives a fairly sizable monthly disability 
benefits.  

In summary, having reviewed the entire record, and for the 
reasons and bases discussed above, the Board is of the 
opinion that the preponderance of the evidence is against the 
appellant's claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). Considerations of equity and good conscience, which 
is intended to reach a result that is not unduly favorable or 
adverse to either the claimant or the Government, dictate 
that a waiver of the debt is not warranted.  The Board 
believes that recovery of the entire debt would clearly not 
deprive the appellant and his spouse of basic necessities, or 
create undue hardship, if payments of approximately $250 are 
made over a five year period.  Accordingly, the standard of 
equity and good conscience calls for repayment of the entire 
amount of the loan guaranty indebtedness in the amount of 
$14,487. 47, plus accrued interest thereon.



ORDER

Waiver of recovery of loan guaranty indebtedness is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

